Exhibit 99.1 BIGLARI HOLDINGS INC. 17, SUITE 400 SAN ANTONIO, TEXAS 78257 TELEPHONE (210) 344-3400 FAX (210) 344-3411 SARDAR BIGLARI, CHAIRMAN October 25, 2012 Dear Fellow Shareholders: We are Cracker Barrel’s largest shareholder with an investment value of over $260 million. Our stake represents an ownership of 17.6% of the Company. As you know, we have been seeking two board seats out of the ten up for election. We have been urging the Board to stop wasting valuable company resources and therefore drop its resistance to placing my partner, Phil Cooley, and me on the Board. After all, there is only one consummate reason why we want to join the Board: to maximize per-share intrinsic value for all shareholders. You should take comfort because your returns will move in lock-step with ours, and among Cracker Barrel stockholders we have the most capital at risk. We hold Cracker Barrel as a concentrated position with a great deal of our net worth tied to it. Incidentally, we have not sold a single share of Cracker Barrel stock since becoming significant shareholders (i.e., more than 5%) and have no plans to sell any shares. The reason why I have more invested in the stock of Cracker Barrel than in any other company at Biglari Holdings is my conviction that the Company has great potential. I am also convinced that the current Board of Cracker Barrel will not unleash the potential value of the Company. Thus, I need your help. In this letter, I will outline Cracker Barrel’s favorable prospects and explain why we believe our presence on the Board would create a more productive outcome for your investment. What I promise you is that I will provide you with information that I myself would want to know if our roles were reversed. I aim to earn your vote. * * * Phil and I bring the following attributes to the Board: (i) properly aligned financial incentives as a result of our nearly 18% stake, (ii) relevant and deep industry experience, (iii) experience in engineering an operational turnaround, (iv) a history of generating shareholder value at Biglari Holdings, and (v) the contribution of innovative, divergent views through board discussions. We believe that several positive changes implemented by Cracker Barrel over the last year would not have occurred without our involvement, another reason why we should belong on the Board. Needless to say, the Board initially rejected but ultimately accepted our following ideas: (i) pursuing retail royalties through licensing, (ii) amending the credit agreement to allow for greater stock repurchases, (iii) increasing financial transparency of retail/restaurant data, (iv) raising the bonus eligibility target, and (v) returning cash to shareholders. We believe that while our presence has already created value for shareholders, an even greater economic value would be added if we were contributing from the inside. 1 Capital Allocation The Board has spent nearly $700 million in capital over the past eight years, while over the same time span operating income has grown by an insufficient $12.4 million. New stores have been opened, but they shroud the decrease in unit profit. Here are the data since fiscal 2005: Cracker Barrel Capital Allocation Record ($ in thousands) 1 2005 – 2012 Change Revenues $ Growth Per Year – % % % %) % % % – Operating Income $ Growth Per Year – %) % %) %) % % % – Capital Expenditures $ – Cumulative Capital Expenditures (8 Year Period):$ 696,024 Source: As Reported in SEC Filings Phil and I have views divergent from those of the Board regarding returns earned on the new stores. The divergence is significant and should be an important factor concerning your decision on who you think brings a better, more rigorous analytical framework and oversight to capital allocation in Board discussions. Management has defended its capital allocation record by claiming that stores opened from 2004 to 2009 generated a return of 16.2% in fiscal 2011. We believe the actual return was 3.7%. Only one side is correct on the figures; the differing views on analysis lead us to different plans about future capital allocation decisions. On November 14, 2011 I wrote, “Our plan calls for a moratorium on the expansion of new stores. Clearly, shareholders would have been better off if the Board had rejected new openings so all of management’s focus would have homed in on existing units to avert the value destruction.” CEO Sandra Cochran responded on November 21, 2011, “Mr. Biglari says we shouldn’t be building new stores and we’re not getting a good return on our investment. Between our fiscal 2004 and 2009, we spent $382 million building 116 stores. For thefiscal year ending July 29, 2011, those stores generated earnings before interest, taxes, depreciation and amortization of $61.8 million. This represents a 16.2% return on our investment, which we believe is a good use of our capital.” Nevertheless, more data have emerged since last year’s proxy contest. In SEC filings, Cracker Barrel defended its exclusion of expenses relevant to its returns. Management stated that “[t]he Company believes that making an allocation of general and administrative, interest and tax expenses to these [116] stores is not material to an investor’s understanding of the results for these stores or the Company’s decision-making in determining to build new stores….” 1 Fiscal 2012 results discussed throughout the letter exclude the impact of the 53rd week. 2 If Phil and I were on the Board, we would demonstrate how, in our view, the Board’s and management’s analyses are misguided inasmuch as an improper evaluation has been made in judging new store returns on investments. We believe the expenses that management ignores in its calculation of return on investment absolutely matter to shareholders. Cracker Barrel has referenced as an authority Aswath Damodaran’s calculation on return analyses. However, Cracker Barrel has failed to follow Dr. Damodaran’ s definitive calculations, which stipulate that net operating profit after tax (NOPAT) divided by investment would be the appropriate formula to measure “how good or bad were the investments made just in the most recent time period.” The Board excludes G&A, depreciation, and taxes whereas Dr. Damodaran finds these expenses necessary for an accurate calculation. Under the Board’s erroneous methodology, a 16.2% return is calculated, whereas we believe that the actual figure is only 3.7%. Here is a side-by-side breakdown between the Board’s calculation and the one that corresponds to Dr. Damodaran’s method of computing returns: Poor Analysis Induces Poor Capital Allocation ($ in thousands) Board Damodaran ‘Store EBITDA’ $ $ Depreciation $
